AMENDMENT NO. 3 TO CREDIT AGREEMENT


          This AMENDMENT NO. 3, dated as of July 26, 2002 (this "Amendment"), to
the Credit Agreement dated as of May 1, 1995 (as amended, supplemented or
otherwise modified from time to time, the "Credit Agreement") among
LSP-WHITEWATER LIMITED PARTNERSHIP, a limited partnership organized and existing
under the laws of the State of Delaware (the "Partnership"), EACH OF THE LENDERS
SIGNATORY THERETO (the "Lenders") and CREDIT LYONNAIS NEW YORK BRANCH, the New
York Branch of a banking institution organized under the laws of France, as
agent for the Lenders (in such capacity the "Agent"), is hereby entered into
among the Partnership, the Lenders and the Agent.

          WHEREAS, the parties wish to amend certain provisions of the Credit
Agreement pursuant to Section 11.04 thereof as set forth below.

          NOW, THEREFORE, in consideration of the premises and mutual agreements
contained herein and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

          Section 1.   Definitions.   Capitalized terms used herein without
definition shall have the respective meanings ascribed thereto in the Credit
Agreement.

          Section 2.   Amendments.   Effective on and as of the Effective Date
(as defined in Section 4 below), the Credit Agreement is hereby amended as
follows:

          (a)   The first sentence of Section 2.05(a) of the Credit Agreement
shall be amended in its entirety to read as follows:


"The Partnership shall pay to the Agent for the account of each Working Capital
Lender a commitment fee (the "Working Capital Loan Commitment Fee") on the daily
average unused amount of such Working Capital Lender's Working Capital Loan
Commitment, for the period from and including the Third Amendment Effective Date
to but not including the date such Working Capital Loan Commitment is terminated
or reduced to zero, at a rate per annum equal to 0.50%."


          (b)   The first sentence of Section 2.05(b) of the Credit Agreement
shall be amended in its entirety to read as follows:


"The Partnership shall pay to the Agent for account of each Letter of Credit
Lender a commitment fee (the "Letter of Credit Loan Commitment Fee") on the
excess (if any of) (i) the daily average unused amount of such Letter of Credit
Lender's Letter of Credit Loan Commitment over (ii) such Letter of Credit
Lender's Commitment Percentage of the daily average undrawn face amount of
Letters of Credit, for the period from and including the Third Amendment
Effective Date to but not including the earlier of the date such Letter of
Credit Loan Commitment is terminated or reduced to zero, at a rate per annum
equal to 0.50%."


          (c)   The text of paragraph (c) of Section 3.04 of the Credit
Agreement shall be amended in its entirety to read as follows:




"Working Capital Loans. The Partnership shall (i) from time to time prior to the
Credit Termination Date prepay the Working Capital Loans on each Funding Date in
an amount equal to the lesser of (x) the outstanding principal amount of Working
Capital Loans outstanding on such Funding Date or (y) the amount otherwise
available for such payment under Section 3.6(b)(i) or 3.6(b)(iii), as
applicable, of the Depositary Agreement (after giving effect to payments of
interest, fees and other amounts with respect to Working Capital Loans as
contemplated by Section 3.6(b)(i) or 3.6(b)(iii), as applicable, of the
Depositary Agreement) and (ii) at least one time in each calendar year prior to
the Credit Termination Date, prepay in whole the Working Capital Loans together
with all accrued and unpaid interest thereon and shall not borrow under the
Working Capital Loan Commitments for a period of at least 5 consecutive Business
Days thereafter."




          (d)   Section 7.02 of the Credit Agreement shall be amended by
deleting each reference to the date "June 30, 1995" in the second and eighth
lines thereof and inserting in its place the date "December 31, 2001" and by
deleting the words "KPMG Peat Marwick" in the fifth line thereof and inserting
in their place the words "Arthur Andersen LLP".

          (e)   Section 7.08 of the Credit Agreement shall be amended by
deleting the word "No" appearing in the first line of such section and inserting
in its place the words "To the knowledge of the Partnership, no" and by deleting
the word "The" appearing at the beginning of the second sentence of such section
and inserting in its place the words "To the knowledge of the Partnership, the".

          (f)   The following new paragraph (k) shall be added to Section 9 of
the Credit Agreement, after paragraph (j) thereof:




"(k) Unless the prior written consent of the Majority Lenders shall have been
obtained (such consent not to be unreasonably withheld), Cogentrix Energy shall
cease to own either (i) directly or indirectly, at least 51% of the capital
stock of the General Partner or (ii) directly or indirectly (through the direct
or indirect ownership of the capital stock of, or partnership or other ownership
interests in, the Partners), at least 30% of the ownership and economic
interests in the Partnership,"




          (g)   The definition of "Agent's Account" contained in Appendix A to
the Credit Agreement shall be amended in its entirety to read as follows:




"'Agent's Account' shall mean (a) for purposes of Section 2.03 hereof, (i) for
Credit Lyonnais, as Agent, account number 01-88179-3701-00 maintained by the
Agent with Credit Lyonnais at the Principal Office and (ii) for any other Person
as Agent, the account designated by such Person to the Partnership and the
Lenders and (b) for purposes of Section 4.01 hereof, (i) for Credit Lyonnais, as
Agent, account number 01-88179-3701-00 maintained by the Agent with Credit
Lyonnais at the Principal Office and (ii) for any other Person as Agent, the
account designated by such Person to the Partnership and the Lenders."




          (h)   The definition of "Applicable Letter of Credit Fee Percentage"
contained in Appendix A to the Credit Agreement shall be amended in its entirety
to read as follows:




"'Applicable Letter of Credit Fee Percentage' shall mean, with respect to any
Letter of Credit, (i) for the period from and including the Third Amendment
Effective Date to but not including the date that is three years after the Third
Amendment Effective Date, 1.50% per annum and (ii) from and including the date
that is three years after the Third Amendment Effective Date and thereafter,
1.75% per annum."




          (i)   The definition of "Applicable Margin" contained in Appendix A to
the Credit Agreement shall be amended in its entirety to read as follows:

            "'Applicable Margin' shall mean:




          (a)   with respect to any Base Rate Loan, (i) for the period from and
including the Third Amendment Effective Date to but not including the date that
is three years after the Third Amendment Effective Date, 0.75% per annum and
(ii) from and including the date that is three years after the Third Amendment
Effective Date and thereafter, 1.00% per annum; and





          (b)   with respect to any Eurodollar Loan, (i) for the period from and
including the Third Amendment Effective Date to but not including the date that
is three years after the Third Amendment Effective Date, 1.50% per annum and
(ii) from and including the date that is three years after the Third Amendment
Effective Date and thereafter, 1.75% per annum."




          (j)   The following new definitions shall be added to Appendix A to
the Credit Agreement in the appropriate alphabetical locations:


"'Cogentrix Energy' shall mean Cogentrix Energy, Inc., a North Carolina
corporation."


             "'Credit Lyonnais' shall mean Credit Lyonnais New York Branch."

          (k)   The definition of "Final Maturity Date" contained in Appendix A
to the Credit Agreement shall be amended in its entirety to read as follows:




"'Final Maturity Date" shall mean the date occurring five years after the Third
Amendment Effective Date; provided that, if such date is not a Business Day, the
Final Maturity Date shall be the next preceding Business Day."




          (l)   The definition of "Principal Office" contained in Appendix A to
the Credit Agreement shall be amended in its entirety to read as follows:




"'Principal Office' shall mean (a) in the case of Credit Lyonnais as Agent and
Lead Lender, the principal office of Credit Lyonnais which is presently located
at 1301 Avenue of the Americas, New York, New York 10019 and (b) in the case of
any other Lender as Agent and Lead Lender, the principal office of such other
Lender (or person that such other Lender may designate) designated by such other
Lender by notice to the Partnership and the other Lenders."




          (n)   The following definition shall be added to Appendix A to the
Credit Agreement in the appropriate alphabetical location:


"'Third Amendment Effective Date' shall mean the "Effective Date" as defined in
the Third Amendment to the Credit Agreement, dated as of July 26, 2002, among
the Partnership, the Lenders and the Agent."


          (n)   The Credit Agreement is hereby amended by deleting the text of
Appendix C thereto in its entirety and replacing such text with the text of
Appendix A hereto.

          Section 3.   Expenses.   The Partnership agrees to pay and reimburse
Credit Lyonnais for all its reasonable costs and out-of-pocket expenses incurred
in connection with the preparation and delivery of this Amendment, including,
without limitation, the reasonable fees and disbursements of counsel to Credit
Lyonnais.

          Section 5.   Conditions Precedent.   The amendments to the Credit
Agreement set forth in Section 2 shall become effective upon the date (the
"Effective Date") as of which all of the following shall have been satisfied:

          (a)   the Agent shall have received counterparts of this Amendment
duly executed and delivered by the Partnership, the Lenders and the Agent; and

          (b)   the "Assignment Date" shall have occurred under and as defined
in the Instrument of Assignment, Resignation, Appointment, Acceptance and
Designation, dated as of July 26, 2002, among Credit Lyonnais, Dresdner Bank AG,
New York and Grand Cayman Branches and the Partnership.

          Section 6.   Representations and Warranties.   The Partnership hereby
represents and warrants to each Lender and the Agent that (i) it has full power
and authority to execute, deliver and perform this Amendment, (ii) the
execution, delivery and performance by the Partnership of this Amendment has
been duly authorized by all necessary corporate and partnership action, (iii)
this Amendment constitutes the legal, valid and binding obligation of the
Partnership enforceable in accordance with its terms (except to the extent
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or similar laws affecting creditors' rights generally and by general principles
of equity), (iv) the execution, delivery and performance of this Amendment by
the Partnership does not require any Governmental Approval other than
Governmental Approvals which have already been obtained and which are in full
force and effect and are final and non-appealable and (v) the execution,
delivery and performance of this Amendment does not conflict with, constitute a
default under, or otherwise violate (x) its certificate of limited partnership
or the Partnership Agreement, (y) any indenture, mortgage, deed of trust or
other contractual instrument, covenant or restriction to which it is party or by
which it or its assets may be bound or (z) any provision of any law, rule,
regulation, order, writ, judgment or decree applicable to it.

          Section 7.   Consent of Issuing Bank.   As required by Section 11.04
of the Credit Agreement, the Issuing Bank hereby consents to the execution by
the Partnership, the Lenders and the Agent of this Amendment.

          Section 8.   Miscellaneous.  Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect and is hereby
ratified and affirmed by each of the parties hereto. This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument. THIS AMENDMENT SHALL BE GOVERNED BY,
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE NEW YORK.

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed as of the day and year first above written.





LSP-WHITEWATER LIMITED PARTNERSHIP

By     LSP-WHITEWATER I, INC.,
             as general partner



By:            /s/  JOHN W. O'CONNOR                   
           Name:  John W. O'Connor
           Title:    Vice President - Finance
                         Treasurer










CREDIT LYONNAIS NEW YORK BRANCH,
   as Lender and Agent

By:            /s/  NINA S. ESHOO                           
           Name:  Nina S. Eshoo
           Title:    First Vice President








CONSENTED TO, AS PROVIDED IN SECTION 6 ABOVE:





CREDIT LYONNAIS NEW YORK BRANCH,
   as Issuing Bank



By:            /s/  NINA S. ESHOO                          
           Name:  Nina S. Eshoo
           Title:    First Vice President








APPENDIX A

LIST OF COMMITMENTS AND
APPLICABLE LENDING OFFICE


CREDIT LYONNAIS NEW YORK BRANCH

1.     Commitments




(a)

Letter of Credit Loan Commitment

$   5,000,000

(b)

Letter of Credit Commitment

$   5,000,000

(c)

Working Capital Loan Commitment

$   3,000,000









TOTAL COMMITMENT

$   8,000,000




2.     Applicable Lending Office




Lending Office for all Loans:


 

Credit Lyonnais New York Branch
1301 Avenue of the Americas
New York, New York 10019


Lending Office for Letter of Credit Interests:


 

Credit Lyonnais New York Branch
1301 Avenue of the Americas
New York, New York 10019

